Citation Nr: 1437914	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  03-04 129	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to compensation for a dental disability.

2.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed or multisymptom illness.

3.  Entitlement to service connection for residuals of a left eye injury.

4.  Entitlement to service connection for obstructive sleep apnea.

5.  Entitlement to service connection for degenerative joint disease of the neck, back, and right foot. 

6.  Entitlement to a rating in excess of 20 percent for left ankle disability prior to March 2010 and in excess of 30 percent after March 2012.

7.  Entitlement to service connection for fatigue, claimed as chronic fatigue syndrome or other undiagnosed or multisymptom illness.

8.  Entitlement to a temporary total disability rate for convalescence following left ankle surgery for the period of March 1, 2010 to October 28, 2010.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to August 1992, including service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2002 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2007, the Board denied the appeals for service connection for fatigue, sleep apnea, joint and muscle pain, dental disability, and left ankle disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in August 2008 granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), vacating the Board's decision, and remanding the case pursuant to 38 U.S.C.A. § 7252(a) for readjudication consistent with the Motion.

This case was previously before the Board in February 2010, when it was remanded for further development, to include an additional VA examination.  Adequate VA examinations or opinions were obtained with respect to some of the issues on appeal and no further action is needed on those claims.  Other issues were not provided adequate examinations and are remanded below for further development.  Stegall v. West, 11 Vet. App. 268 (1998). 

This case is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if additional action on his part is required.

REMAND

The Veteran was scheduled for a hearing before a Veterans Law Judge.  His representative submitted a request to postpone or reschedule that hearing for a later date.  That request was granted by the Veterans Law Judge scheduled to hold the hearing.  The claims folder was sent to the Board.  A hearing should be scheduled on remand.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge, either in person or by videoconference. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


